           Case 1:10-cr-00205-NONE Document 61 Filed 08/18/20 Page 1 of 2


1    Carolyn D. Phillips #103045
     Attorney at Law
     P.O. Box 5622
2
     Fresno, California 93755-5622
     559/248-9833
3
     Attorney for ADAM HOWE
4

5

6

7                     IN THE UNITED STATES DISTRICT COURT IN AND FOR THE
                                     EASTERN DISTRICT OF CALIFORNIA
8

9

10
     UNITED STATES,                                  )      Case No. 1:10-cr-205 DAD/EPG
                                                     )
11
                             Plaintiff,              )      STIPULATION AND
                                                     )      ORDER TO CONTINUE
12                                                   )      STATUS HEARING
     vs.                                             )
13                                                   )      Date: September 1, 2020
     ADAM HOWE,                                      )      Time: 2:00 p.m.
14                                                   )
                             Defendant.              )
15

16            Each party by and through their respective counsel stipulate and agree to continue the

     status hearing currently set for August 18, at 2:00 p.m., to September 1, 2020, at 2:00 p.m., for
17
     further negotiations and defense preparation.
18
           SO STIPULATED.
19

20         Dated:    August 17, 2020

                                                     /s/ Carolyn D. Phillips
21                                                   Carolyn D. Phillips
                                                     Attorney for Defendant
22                                                   ADAM HOWE
     Stipulation to and Proposed Order To Continue Status Hearing
23   United States v. Howe, Case No. 1:10-cr-205 1
        Case 1:10-cr-00205-NONE Document 61 Filed 08/18/20 Page 2 of 2


1
        Dated:      August 17, 2020                McGREGOR W. SCOTT
2                                                  United States Attorney

3                                                  By: /s/ David Gappa
                                                   Assistant U.S. Attorney
4                                                  Attorneys for Plaintiff
                                                   United States of America
5

6

7
                                                    ORDER
8
        IT IS SO ORDERED. The status hearing currently set for August 18, 2020 shall be
9
     continued to September 1, 2:00 p.m., 2020 before the duty magistrate judge.
10
     Dated:    August 18, 2020                                  /s/
11                                                      UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22
     Stipulation to and Proposed Order To Continue Status Hearing
23   United States v. Howe, Case No. 1:10-cr-205 2
